Case 2:19-cv-10674-TJH-SP Document 30 Filed 05/21/20 Page 1 of 1 Page ID #:1011



  1
  2
  3
  4
  5
  6
  7
  8                       UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10
 11   STRIKE 3 HOLDINGS, LLC,         )      Case No. CV 19-10674-TJH (SP)
 12                                   )
                         Plaintiff,   )
 13                                   )      ORDER ACCEPTING FINDINGS AND
                    v.                )      RECOMMENDATION OF UNITED
 14                                   )      STATES MAGISTRATE JUDGE
      JOHN DOE subscriber assigned IP )
 15   address 75.84.181.123,          )
                                      )
 16                      Defendant,   )
                                      )
 17                                   )

 18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, records
 19 on file, and the Report and Recommendation of the United States Magistrate Judge.
 20 Defendant has not filed any written Objections to the Report within the time
 21 permitted. The Court accepts the findings and recommendation of the Magistrate
 22 Judge.
 23         IT IS THEREFORE ORDERED that defendant’s Motion to Dismiss (docket
 24 no. 14) is denied.
 25
 26 DATED: May 21, 2020                      ________
                                                    _____
                                                        _________________
                                                                        __
                                         _________________________________
                                              HONOORABLE TERRY J. HAT
                                              HONORABLE                TTER, JR.
                                                                    HATTER,
 27                                           UNITED STATES DISTRICT JUDGE
 28
